This is an action to recover on a policy of insurance issued by the defendant in which the plaintiff is named as beneficiary.
At the close of all the evidence the court, being of opinion that the policy sued on had lapsed for nonpayment of premiums prior to the death of the insured, allowed defendant's motion for judgment as of nonsuit.
From judgment dismissing the action, the plaintiff appealed to the Supreme Court.
It is shown by all the evidence at the trial of this action that the insured died on 19 January, 1933, and that he had paid no premium on the policy sued on since April, 1930. The contention of the plaintiff that the policy was kept in force by its cash or loan value until the death of the insured was not sustained by the evidence.
There is no error in the judgment dismissing the action as of nonsuit.
Affirmed.